                                                                                           FILED
                                                                                  2019 Dec-05 PM 03:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
JAMES EDWARD SUTTLE,                       )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 2:17-cv-01913-LSC-HNJ
                                           )
DWAYNE ESTES, et al.,                      )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
       James Edward Suttle, an Alabama state prisoner proceeding pro se, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). On

October 30, 2019, the magistrate judge entered a report recommending this action

be dismissed without prejudice for lack of jurisdiction because the petition is

successive, and Suttle has not obtained authorization from the Eleventh Circuit Court

of Appeals to proceed as required by 28 U.S.C. § 2244(b)(3)(A). (Doc. 10). Suttle

filed timely objections to the magistrate judge’s report and recommendation. (Doc.

11).

       In his objections, Suttle restates his claims that he was wrongfully convicted

of capital murder and sentenced to life without parole. (Doc. 11 at 1-2). However,

Suttle does not address the magistrate judge’s finding that his petition is successive

under 28 U.S.C. § 2244(b)(3)(A) and that he failed to obtain leave from the Eleventh

Circuit before filing a second or successive petition in this court. See Magwood v.
                                          1
Patterson, 561 U.S. 320, 330-31 (2010) (A petitioner “must obtain leave from the

court of appeals before filing [a second or successive petition] with the district

court.”) (citing 28 U.S.C. § 2244(b)(3)(A)). Therefore, the court OVERRULES

Suttle’s objections.

        Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

court     ADOPTS       the   magistrate   judge’s   findings   and   ACCEPTS    the

recommendation. Suttle’s petition for a writ of habeas corpus is due to be dismissed

without prejudice for lack of jurisdiction because he has not received authorization

from the Eleventh Circuit to file a second or successive habeas petition. See 28

U.S.C. § 2244(b)(3)(A). Additionally, a certificate of appealability is due to be

denied.

        The court will enter a separate order.

        DONE and ORDERED on December 5, 2019.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                               160704




                                           2
